DETAILED ACTION
Claims 1-4, 6-11, 14, 15 and 17-23 are pending. Claims 1-4, 6-11, 14, 15 and 17-23 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments, filed on 5/10/2021, with respect to the rejection of the claims, under AIA  35 U.S.C. 103, have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6-11, 14, 15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (US 20110231240) in view of Lindsay (US 20100306043) and further with Schuba (US 20020032661).
Regarding Claim 1, 2, 10, 11, 14 and 15: 
Schoen discloses – A message distribution system, comprising: 

wherein the media device is configured to: 
transmit a message request to the messaging server; (Schoen; Paragraph [54-55] - Third-party actions may be recorded by an action terminal 150, which observes qualifying actions and then communicates that action to the social network system 100 as, for example, indirectly by transmitting a tracking pixel or image tag to the client, which then communicates the information about the action to the social network system 100. The communication may be via email, SMS, or any other appropriate means, where the communicated message includes sufficient information for the social network system 100 to populate the action log 160 with an entry describing the action, where the action terminal 150 may comprise any suitable devices or systems for the particular type of action to be tracked.)
receive a message response from the messaging server in response to the transmitted message request, wherein the message response comprises a message and a messenger identifier; (Schoen; Paragraph [27, 54-55] - The social network system can generate advertisements and other messages based on the activities of the users on the other websites and/or gauge the effectiveness of previously shown advertisements. The system, for example, may generate an informational message for the user, wherein the informational message communicates a logged action that is associated with another user of the website with whom the user has a connection. The communication may be via email, SMS, or any other appropriate means, where the communicated message 
Schoen does not explicitly disclose – generate a hash value of an identifier associated with the media device and the messenger identifier, wherein the identifier associated with the media device specifies a user of the media device. More specifically, Schoen (Abstract; Paragraph [21, 24, 32, 118]) discloses communicating information in social network about activities from another domain, implementing a method for processing a message generated by activation of a tracking pixel, but does not explicitly disclose generate a hash value of an identifier associated with the media device and the messenger identifier, wherein the identifier associated with the media device specifies a user of the media device, which is disclosed by Lindsay (see below)
Lindsay discloses – generate a hash value of an identifier associated with the media device and the messenger identifier, wherein the identifier associated with the media device specifies a user of the media device; (Lindsay; Paragraph [42] - the advertisement server 140 makes a determination 430 whether the member is in the control set so that the advertisement should be withheld from the member, or in the sample set so that the advertisement is shown the member and computes a hash value based on the member ID or other information that can identify a member and the advertisement campaign ID. The output of the hash function is used to determine 450 whether the advertisement should be withheld from the member or displayed 460 to the member. This same process can be applied to additional sets of users who receive different variations of a particular campaign.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method for tracking information about the activities of 
Schoen-Lindsay does not explicitly disclose – determine the hash value maps into a control group based at least in part on a threshold value controlling a size of the control group. More specifically, Schoen (Abstract; Paragraph [21, 24, 32, 118]) discloses communicating information in social network about activities from another domain, implementing a method for processing a message generated by activation of a tracking pixel, but does not explicitly disclose determine the hash value maps into a control group based at least in part on a threshold value controlling a size of the control group, which is disclosed by Schuba (see below)
Schuba discloses – determine the hash value maps into a control group based at least in part on a threshold value controlling a size of the control group, (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method for tracking information about the activities of users of a social networking system while on another domain of Schoen, and the techniques for measuring impact of online advertising campaigns of Lindsay, with the method for authorization of transactions of Schuba that provides a process flow that checks the validity of the certificates and calculates a hash of the content received for authorization, where the combination of elements according to known methods would yield a predictable result. (Schuba; Abstract; Paragraph [17-23]) 
Schoen-Lindsay-Schuba further discloses – wherein the control group identifies a set of users for which the media device withholds processing of the message; and (Lindsay; Paragraph [6, 34-36, 42] - The advertisement server 140 processes the advertisement queue associated with a given member and determines whether an advertisement in the queue is to be shown to the member at a particular time. Withholding the advertisement from a control set of members allows comparison of members that are shown the advertisement with members that are not shown the advertisement. If the advertisement server 140 presents an advertisement based on particular characteristics, the event logger logs the characteristics being tested when an advertisement is presented. The event log 150 stores the information logged using structures that allow batch processing of the information. the advertisement server 140 makes a determination 430 whether the member is in the control set so that the advertisement should be withheld from the member, or in the sample set so that the advertisement is shown the member and computes a hash value based on the member ID or other 
transmit a pixel tag to the messaging server based at least in part on a determination that the hash value maps into the control group, (Schoen; Paragraph [21, 24, 32, 118] - A method for processing a message generated by activation of a tracking pixel, when a browser or other client application processes a web page with a tracking pixel, it transmits a request to the social network system. The system can validate the tracking pixel message by validating the tracking identifier of the message using the hash value and a user identifier of the user associated with the tracking pixel message. The social network system 100 then adds an entry to the pixel-user association table (see above) (1308) and passes the entry to a log_conversion function to add the entry to an unattributed conversion log for possible attribution in a batch data processing step.)
wherein the pixel tag comprises an indication that the message was withheld for processing by the media device. (Lindsay; Paragraph [42] - the advertisement server 140 makes a determination 430 whether the member is in the control set so that the advertisement should be withheld from the member, or in the sample set so that the advertisement is shown the member and computes a hash value based on the member ID or other information that can identify a member and the advertisement campaign ID. The output of the hash function is used to determine 450 whether the advertisement should be withheld from the member or displayed 460 to the member. This same process can be applied to additional sets of users who receive different variations of a particular campaign.)

Regarding Claim 3: 
Schoen-Lindsay-Schuba further discloses – The media device of claim 2, wherein the identifier associated with the media device comprises a user identifier. (Schoen; Paragraph [32-34 (table), 118] - The advertiser uses an <img> or other tag as an advertising pixel that points to an endpoint at the social networking system (e.g., facebook.com/impression.php). The URL generated for each pixel can be made unique by a tracking ID and a hash of the tracking ID. At creation time, the advertiser is prompted to set a category or type for the pixel. The system can validate the tracking pixel message by validating the tracking identifier of the message using the hash value and a user identifier of the user associated with the tracking pixel message. The social network system 100 then adds an entry to the pixel-user association table.)
Regarding Claim 6: 
Schoen-Lindsay-Schuba further discloses – The media device of claim 2, wherein the at least one processor is further configured to: 
determine the hash value maps into the control group based at least in part on an equivalence class in modular arithmetic. (Schoen; Paragraph [32-34 (table), 60, 69, 118] - The advertiser uses an <img> or other tag as an advertising pixel that points to an endpoint at the social networking system (e.g., facebook.com/impression.php). The URL 
Regarding Claims 7 and 17: 
Schoen-Lindsay-Schuba further discloses – The media device of claim 2, wherein the at least one processor is further configured to: 
transmit an error message to the messaging server based at least in part on the determination that the hash value maps into the control group. (Schuba; Paragraph [50, 55-57, 60-61] - System further provides an authorization procedure that can be used for authentication of the user equipment by using the authorization request to approve the authentication. For example, the procedure can determine whether to approve or disapprove a service request based on an authorization response from the UE to accept or reject authorization of a payment request, e.g., the system implements a method to approve or disapprove a first request and accept or reject a second request.)
Regarding Claims 8 and 18: 
Schoen-Lindsay-Schuba further discloses – The media device of claim 2, wherein the at least one processor is further configured to: 

receive a second message response from the messaging server in response to the transmitted second message request, wherein the second message response comprises a second message and a second messenger identifier; (Schoen; Paragraph [54-55] - Third-party actions may be recorded by an action terminal 150, which observes qualifying actions and then communicates that action to the social network system 100 as, for example, indirectly by transmitting a tracking pixel or image tag to the client, which then communicates the information about the action to the social network system 100. The communication may be via email, SMS, or any other appropriate means, where the communicated message includes sufficient information for the social network system 100 to populate the action log 160 with an entry describing the action, where the action terminal 150 may comprise any suitable devices or systems for the particular type of action to be tracked.)
generate a second hash value of the identifier associated with the media device and the second messenger identifier; and (Schoen; Paragraph [21, 24, 32, 118] - A method for 
determine the second hash value does not map into the control group. (Schuba; Paragraph [19, 22, 44-45, table] - Discloses a processing system that determines an identifier for the content and includes the identifier into the authorization request. Preferably, the identifier is a hash value calculated from the content which is to be authorized, where one or several messages from the further entity comprise the content for approval from which the identifier is determined.)
Regarding Claims 9 and 19: 
Schoen-Lindsay-Schuba further discloses – The media device of claim 8, wherein the at least one processor is further configured to: 
display the second message on a display communicatively coupled to the media device (Schuba; Paragraph [39-40, 58] - A method for an authorization procedure between a user equipment UE and a server MS (message server), where the server MS can also generate a text string T which is included in the authorization request and displayed by the user equipment (UE) for approval. The user equipment UE displays a message to the user for confirmation to accept or reject authorization of the request. The UE contains 
based at least in part on a determination that the second hash value does not map into the control group. (Schuba; Paragraph [53-55] - The system provides a process flow that checks the validity of the certificates and calculates a hash of the content received from the further server (FS) for authorization. A multiple hash denoted PI-TBS is used. The multiple hash comprises at least a first hash value determined from a first group of parameters, e.g. the ordered items and an amount for the purchase, and a second hash value determined from a second group of parameters, e.g. the amount for the purchase and a credit card number or other account information. Parameters can be parts of two or more groups. The value PI-TBS is a further hash determined from the hash values for the parameter groups.)
Regarding Claims 20, 21, 22 and 23: 
Schoen-Lindsay-Schuba further discloses – The message distribution system of claim 1, wherein the media device is further configured to:
receive the threshold value from the messaging server or a platform server during playback of content from a content provider by the media device. (Lindsay; Paragraph [49-50] - techniques for measuring the results of the effectiveness of an advertising campaign, using, for example, statistical metrics to identify certain thresholds for an advertisements. The ability to accurately measure the impact of advertisements in a highly controlled manner allows advertisers to systematically develop and improve their advertising campaigns.)

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (US 20110231240) in view of Lindsay (US 20100306043), and further with Schuba (US 20020032661) and Hardie (US 20150128157).
Regarding Claim 4: 
Schoen-Lindsay-Schuba further discloses – The system of claim 2, 
Schoen-Lindsay-Schuba does not explicitly disclose – wherein the messaging server implements the Video Ad Serving Template (VAST) specification. More specifically, Schoen (Abstract; Paragraph [21, 24, 32, 118]) discloses communicating information in social network about activities from another domain, implementing a method for processing a message generated by activation of a tracking pixel, but does not explicitly disclose wherein the messaging server implements the Video Ad Serving Template (VAST) specification, which is disclosed by Hardie (see below)
Hardie discloses – wherein the messaging server implements the Video Ad Serving Template (VAST) specification. (Hardie; Paragraph [12, 15-18, 63-65] - A Real Time Bidding (RTB) advertisement system that implements a real time transaction procedure to bid for advertisements using the Video Ad-Serving Template (VAST) specification and a Video Player Ad-Serving Interface Definition (VPAID) that allows interactive in-stream ad experiences and implements client side dynamic loading of advertisements.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the method of Schoen for tracking information about the activities of users of a social networking system while on another domain by sending tracking pixels via messages, the techniques for measuring impact of online advertising campaigns of Lindsay, and the method for authorization of transactions of Schuba that provides a process flow that checks the validity of the certificates and calculates a hash of the content received for  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571)270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457